Title: To George Washington from Ellis Aspinall, 12 February 1796
From: Aspinall, Ellis
To: Washington, George


          
            Sir
            Byfield [Mass.] Feby 12th 1796
          
          We shod have never ventured on the Liberty we now take if we did not conceive that the subject of this paper involved in its probable consequences circumstances Interesting to America as well as to ourselves Strangers in the New World and unacquainted with the Mode of Similar applications we look up to your Excellency not only as the Father of that Liberty which made America the Object of our Emigration but as the warm advocate of every thing which may in the smallest degree promote the future Welfare of your Country, whether the Scheme which we offer comes under this character or not, we humbly leave to your Excellencys Determination, we are about 20 Woollen Manufacts. lately Emigrated from Different parts of Great Britain, our knowledge is different and Diffused through all the various Branches of our Business, since our arrival in this Country we have Manufactur’d some goods on our Acct from America Wooll eaqual to any made in England from English Wooll, and have been Employ’d in Different Factorys on the Continent the result of our Experience has Convinced us, that any Manufacture requiring a number of Hands can never stand in competition with Goods Imported from Europe, overstocked as it is with poor and oppressed Multitudes whose necessity oblieges them to work for a bare Subsistance Manufa[c]turers on their Arrival in this Country see every one well rewarded for their labour and do not wish to Establish their Business on Terms less advantageous to their wo[r]kers than they find other Callings afford to

their Different Artificers and as Long as Manufactures are Carried on in or near Sea ports a Reduction of Wages cannot be attempted, for in those places the Expences of an Individual in Board amounts to more than the Earnings of a whole Familey in Different parts of Europe. this alone is sufficient to prove the Impossibility of Manufacture’s thriving in the Eastern parts of America. In Yorkshire Manufactures and Farming have allways gone Hand in Hand and mutually help each other we wish to Unite them in America and to this End are naturally led to contemplate the Western Teretoy here we behold amaizing Tracts of Fertile Land seperated at such a distance from any Market that the Carriage of any produce swallow up the Whole of the profits and Disheartens the Husbandman from raising more than he finds necessary for his Subsistance. here than provisions must be allways infinitely Cheaper than in those Countrys having an easy Communication with the Sea. and Cheapness of living is the greatest object in the promotion of Manufactures by Encourageing Collonies of Manufacturers to Emigrate Westwards Towns will arise and an Internal Market be open’d for the produce of the Farmer. it is unnecessary to insist on the necessity of the Western Terotory Combining as many Internal resources within herself as possible, Since the present War in Europe some Hundred Manufacturers have arrived in this Country and are the only Description of Emigrants whose expectations have not been realised Factorys not been Sufficiently Numerous to Employ them they knew not what to do and would but for shame have returned to the poor but certain means of Bread they left behind them had this Oppertunity been taken Advantage of and a small Encouragement Given these Men might have been Incorporated into a class of the most usefull Citizens. The main object which we wish to suggest to your Excellency is the Expediency of Government Granting a Tract of Land in the Western Terotory to be Divided into Lots and Given as Encouragement to Manufacturers to settle on such a place woud serve as an assylum to any Manufacturers that have or may Arrive and are at a loss by what means to procure a Living—To what Extent it might be proper to carry this plan we do not pretend to determine but as to ourselves we are so far satisfied with the Feasibility of the project that Should Government think fit to Give us some Encouragement in Land we are willing to Embark our all

in the Expidition and become the first adventurers. shoud your Excellency think this proposal at all worth your Notice and that we had any Intimation of your approbation we woud send one of our party to philadelphia who woud Give any further Explanation required and shoud Government think fit to make any Grant of Land it woud be necessary for our Agent to Explore the Country for a proper Site for Mills and other Manufactural Advantages—we beg your Excellencys pardon for this Obtrusion on your Time and are with the most profound respect Your Excellency Most Obt Most Humble Servts
          
            Signed on behalf of the CompanyEllis Aspinall
          
        